Title: Inquiry into General St. Clair’s Defeat, [27 March] 1792
From: Madison, James
To: 




[27 March 1792]

   
   Giles moved that the House request the president to conduct an inquiry into the causes of the defeat on 4 November 1791 of the army under Major General Arthur St. Clair. Debate focused on the issue of whether the president or the House should initiate such an inquiry.


Mr. Madison started some difficulties in the business—He said the House ought to deliberate well, before they requested the President to do a thing which he had it not in his power to do—It was evident that the object of a court-martial or court of enquiry, must be to elucidate facts which would require the presence of officers, who could not possibly give their attendance in season to meet the object of the resolution—He added some further remarks.…



   
   Gazette of the U.S., 5 May 1792.




[27 March 1792]

   
   JM voted with the majority when the House rejected Giles’s motion. FitzSimons offered a resolution charging a select committee of the House with conducting an inquiry. The House approved this motion, thereby initiating the first exercise of legislative oversight of the executive branch (Gazette of the U.S., 31 Mar. 1792).



Mr. Madison, who had voted with the majority, for the appointment of a committee of enquiry, moved for a reconsideration of the vote, for the purpose of substituting the following resolution, instead of the one adopted:
“Resolved, that a committee be appointed, to make enquiry into such circumstances, connected with the late unsuccessful expedition under the command of Major-General St. Clair, as may be proper to be reported for the information of this House.”



   
   National Gazette, 2 Apr. 1792 (also reported in Gazette of the U.S., 28 Mar. 1792, and Dunlap’s Am. Daily Advertiser, 29 Mar. 1792).



   
   The House adjourned without voting on JM’s motion.




